Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 03/25/2020 are accepted. 
Claim Objections
Examiner notes that the amendment received on 03/02/2021 has overcome all outstanding objections to the claims. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a corrosion resistant member having a portion to be exposed to a corrosive gas, wherein the portion to be exposed to the corrosive gas is formed of a ceramic sintered body, and the ceramic sintered body has a surface having a mean width (Rsm) of profile elements of 25 micrometers or less, and the ratio (Rsm/Ra) of the mean width (Rsm) of the profile elements to an arithmetic mean roughness (Ra) of the surface of the ceramic sintered body is 4,000 or less.
The closest prior art is Tanaka et al. (US20140283995, hereinafter referred to as Tanaka). Tanaka is directed towards a ceramic sintered body having a high plasma resistance (see Tanaka at [0020]). Tanaka does not disclose the ceramic 
Yamamoto et al. (US6417127, hereinafter referred to as Yamamoto) is directed to a translucent polycrystalline alumina with a high corrosion-resistance (see Yamamoto at Col. 4, lines 63-64). The ceramic has a mean surface roughness (Ra) from 0.002 to 0.02 µm (Col. 4, lines 57-58). Yamamoto does not disclose an Rsm value for the ceramic. 
Therefore, Claim 1 avoids the closest prior art, and is allowable. Claims 2-6 are allowable due to their dependence on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument’s received 03/02/2021 have been reviewed and have been found persuasive as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731